SUPPLEMENTAL EXAMINER’S AMENDMENT
These amendments are in addition to the previous Examiner’s Amendment. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 21 and 26 have been amended to end with periods.

/JUSTIN M LARSON/
Primary Examiner, Art Unit 3734                                                                                                                                                                                         3/30/21